Title: From George Washington to Timothy Pickering, 21 July 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 21st July 1797

I again take the liberty of requesting that the letters herewith sent may accompany your dispatches to Mr King —who I also hope will have the goodness to excuse the trouble I give him in this business, to insure the safety of the dispatches.
I hope I shall not have occasion to give either of you much more trouble in this way, as correspondencies of this sort were not of my seeking, and I have no disposition to keep them up, except with Sir John Sinclair (President of the National Board of Agriculture) on agricultural subjects.
One of the last productions of this Gentleman I transmit to you, with a request that if the Plan of establishing a similar Board in these United States should be re-entered upon at the next Session of Congress, you would be kind enough to lay it before the Committee which may be appointed for the purpose of preparing that business —I am always your Obedt & Affecte Servt

Go: Washington

